UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29609 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 8,424,600 shares outstanding as of October 31, 2010. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income / (Loss) (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Basis of Presentation 4 2.Use of Estimates 4 3.Stock-Based Compensation and Stock Option Activity 4 4.Earnings per Share 7 5.Short-Term and Long-Term Investments 8 6.Prepaid and Other Current Assets 9 7.Property and Equipment 9 8.Internal Use Software 9 9.Accrued Expenses 10 10.New Accounting Pronouncements 10 11.Commitments and Contingencies 11 12.Provision for Income Taxes 13 13.Security Deposits 14 14.Subsequent Events 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Company Overview 15 Executive Summary of Operations and Financial Position 19 Seasonality 21 Results of Operations for the Three and Nine Months Ended September 30, 2010 Compared to the Three and Nine Months Ended September 30, 2009 22 Critical Accounting Policies and Management Estimates 24 Contractual Obligations 27 Liquidity and Capital Resources 27 Recent Accounting Pronouncements 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4(T). Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item 1.Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 4.Removed and Reserved Item 5.Other Information 31 Item 6.Exhibits 32 SIGNATURES 33 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets September 30, December 31, 2009 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $62 and $119 Prepaid expenses and other current assets, current portion Reimbursable tenant improvements - Security deposits, current portion Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Reimbursable tenant improvements - Security deposits, net of current portion Internal use software, net of accumulated amortization Long-term investments - Prepaid expenses and other assets, net of current portion 6 20 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Obligations under capital leases - 6 Unearned revenue, current portion Deferred rent, current portion 88 Total current liabilities LONG TERM LIABILITIES: Unearned revenue, net of current portion Deferred rent, net of current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,424,626 and 8,283,296 shares issued; and 8,424,600 and 8,283,270 shares outstanding 1 1 Treasury stock, at cost: 26 and 26 shares - - Additional paid in capital Accumulated other comprehensive income / (loss) 1 (3 ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1) Derived from audited financial statements included in the 2009 Annual Report. See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income / (Loss) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports Other 90 73 Total revenue Cost of revenue Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Income / (loss) from operations 99 ) ) Interest and other income, net 10 15 81 26 Net income / (loss) $ $ $ ) $ ) Unrealized (loss) / gain on available-for-sale securities (3 ) 2 4 1 Comprehensive income / (loss) $ $ $ ) $ ) Basic net income / (loss) per common share $ $ $ ) $ ) Diluted net income / (loss) per common share $ $ $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to the unaudited condensed consolidated financial statements. 2 Onvia, Inc. Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Loss on abandonment of assets - Stock-based compensation Change in operating assets and liabilities: Accounts receivable Prepaid expenses and other assets Accounts payable ) Accrued expenses ) ) Unearned revenue ) Deferred rent ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment ) ) Additions to internal use software ) ) Purchases of investments ) ) Sales of investments - Maturities of investments - Return of security deposits Net cash provided by / (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease obligations (6
